Exhibit 99.2 EVOGENE LTD. PROXY FOR THE SPECIAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 15, 2016 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby constitutes and appoints Eyal Leibovitz, Merav Shaul-Shalem and Sassi Masliah, and each of them, the true and lawful attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote, on behalf of the undersigned, all of the Ordinary Shares of Evogene Ltd. (the “Company”), held of record in the name of the undersigned at the close of business on February 4, 2016, at the Special General Meeting of Shareholders (the “Meeting”) to be held at the executive offices of the Company, 13Gad Feinstein Street, Rehovot, Rehovot Park, Israel, on Tuesday, March 15, 2016 at 3:00p.m. (Israel time), and at any and all adjournments or postponements thereof, on the following matters, which are more fully described in the Notice ofSpecial General Meeting of Shareholders of the Company (the “Notice”) and Proxy Statement (the “Proxy Statement”) relating to the Meeting. The undersigned acknowledges publication by the Company of the Notice and receipt by the undersigned of the Proxy Statement. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is provided, this Proxy will be voted FOR the sole proposal on the agenda and in such manner as the holder of the proxy may determine with respect to any other business that may properly come before the Meeting or all and any adjournments or postponements thereof. Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) SPECIAL GENERAL MEETING OF SHAREHOLDERS OF EVOGENE LTD. March 15, 2016 Please date, sign and mail your proxy card in the envelope provided as soon as possible. ↓Please detach along perforated line and mail in envelope.↓ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE PROPOSAL LISTED BELOW. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR AGAINST ABSTAIN 1. Adoption of a U.S. Addendum to the Company’s 2013 Share Option Plan under which incentive stock options may be granted in accordance with the U.S. Internal Revenue Code of 1986, as amended. o o o To change the address on your account, please check the box at the right and indicate your new address in the address space above. Please note that changes to the registered name(s) on the account may not be submitted via this method. o Signature of shareholder Date Signature of shareholder Date Note: Please sign exactly as your name or names appear on this Proxy.When shares are held jointly, each owner should sign.When signing as executor, administrator, attorney, trustee or guardian, please give full title as such.If the signer is a corporation, please sign full corporate name by a duly authorized officer, giving full title as such.If the signer is a partnership, please sign in partnership name by authorized person. - 2 -
